DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on 6/21/2022 is acknowledged.  The traversal is on the ground(s) that no lack of unity objections were brought up during the international phase, that Jiang (WO 2011/147029, hereafter Jiang ‘029) relates to the use of nanocrystalline cellulose as an adhesive while the present claims related to treating individual wood veneers for improving their handling by reducing the warping and buckling of the wood veneer, and that the present claims relate to coating of a wood veneer followed by drying.  This is not found persuasive because the international office does not determine whether the restriction of the US application is proper, there are no limitations in the claims preventing the cellulose to be an adhesive, there are no limitations in the claims related to warping and buckling of wood veneer, and Jiang ‘029 teaches coating then drying (see Jiang ‘029, example 2).
The requirement is still deemed proper and is therefore made FINAL.



Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 contains the limitation “between 8 000 and 22 000 mPa∙s” in lines 5-6. There should not be a space after the “8” and “22”, and it should be either “between 8,000 and 22,000 mPa∙s” or “between 8000 and 22000 mPa∙s”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  claim 1 contains the limitation “between 10 000 and 20 000 mPa∙s” in lines 5-6. There should not be a space after the “10” and “20”, and it should be either “between 10,000 and 20,000 mPa∙s” or “between 10000 and 20000 mPa∙s”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the consistency" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the consistency” will be considered to mean “a consistency”.
Claims 2-15 depend from claim 1 and, therefore, also contain this limitation.

Claim 1 recites the limitation "the temperature" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the temperature” will be considered to mean “a temperature”.
Claims 2-15 depend from claim 1 and, therefore, also contain this limitation.

	Claim 1 recites the limitation “the nanocellulose having apparent viscosity between 8 000 and 22 000 mPa∙s, in the consistency of 5 % by weight at the temperature of 20°C” in lines 5-6. However, “apparent viscosity” is a value which is dependent on the concentration, temperature, and shear rate, and no shear rate has been given. Therefore, it is unclear under what conditions the nanocellulose is intended to have the claimed apparent viscosity. For the purposes of examination, the limitation “the nanocellulose having apparent viscosity between 8 000 and 22 000 mPa∙s, in the consistency of 5 % by weight at the temperature of 20°C” will be considered to be met if the nanocellulose can have an apparent viscosity between 8,000 and 22,000 mPa∙s at any shear rate.
Claims 2-15 depend from claim 1 and, therefore, also contain this limitation.

Claim 3 recites the limitation “the nanocellulose has apparent viscosity between 10 000 and 20 000 mPa∙s” in line 2. However, “apparent viscosity” is a value which is dependent on the concentration, temperature, and shear rate, and no shear rate has been given. Therefore, it is unclear under what conditions the nanocellulose is intended to have the claimed apparent viscosity. For the purposes of examination, For the purposes of examination, the limitation “the nanocellulose having apparent viscosity between 10 000 and 20 000 mPa∙s” will be considered to be met if the nanocellulose can have an apparent viscosity between 10,000 and 20,000 mPa∙s at any shear rate.

Claim 10 recites the limitation "the concave side" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the concave side” will be considered to mean “a concave side”.

Claim 12 recites the limitation "the temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the temperature” will be considered to mean “a temperature”.

Claim 15 recites the limitation "the first temperature" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the first temperature” will be considered to mean “a first temperature”.

Claim 15 recites the limitation "the second temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the second temperature” will be considered to mean “a second temperature”.

	Claim 15 recites the limitation “the first temperature is from 120 to 210°C and the second temperature is between 0 and 60°C” in lines 1-2. However, claims 1 and 13, from which claim 15 depends, do not reference a “first temperature” or a “second temperature”. Therefore, it is unclear how these specified temperatures are intended to limit the claims. For the purposes of examination, “the first temperature is from 120 to 210°C and the second temperature is between 0 and 60°C” will be considered to mean that “the drying is performed at a first temperature or a second temperature, where the first temperature is from 120 to 210°C and the second temperature is between 0 and 60°C”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. Patent Application Publication 2011/0293932, hereafter Jiang ‘932) in view of Qiao et al. (“Structure and rheological properties of cellulose nanocrystals suspension”, hereafter Qiao). 
	Claims 1 and 3: Jiang ‘932 teaches a method for treating wood veneer (abstract, [0033]) comprising:
	providing at least one board of wood veneer ([0033]);
	coating at least one side of the wood veneer with an aqueous coating composition comprising nanocrystalline cellulose, which is a nanocellulose, ([0015], [0033], claim 1) where the nanocrystalline cellulose is present in an amount of 10 to 30% by weight based on the weight of the coating composition ([0020]), to obtain a coated board of wood veneer ([0033], claim 1); and
	drying the coated board ([0014], [0033]) by applying clamping pressure ([0033]), which corresponds to the claimed compression pressure, and heating in an oven ([0033]).

	With respect to claim 1, Jiang ‘932 does not explicitly teach that the nanocellulose is in an amount between 4 to 18% by weight. However, the claimed nanocellulose concentration of between 4 to 18% by weight is obvious over the nanocellulose concentration of 10 to 30% by weight taught by Jiang ‘932 because they overlap. See MPEP 2144.05.

	With respect to claim 1, Jiang ‘932 does not explicitly teach that the nanocellulose has an apparent viscosity between 8,000 and 22,000 mPa∙s. With respect to claim 3, Jiang ‘932 does not explicitly teach that the nanocellulose has an apparent viscosity between 10,000 and 20,000 mPa∙s.
	Qiao teaches aqueous cellulose nanocrystal suspensions (abstract, title). Qiao teaches that a 5 wt% cellulose nanocrystal suspension can have an apparent viscosity of about 0.02 Pa∙s to about 30 Pa∙s (about 200 mPa∙s to about 30,000 mPa∙s) over the range of shear rates of 0.1 to 100 s-1 (Figs. 3-4). Both Qiao and Jiang ‘932 teach aqueous cellulose nanocrystal suspensions (‘932, [0015], [0033], claim 1; Qiao, abstract, title).
	Jiang ‘932 is silent with regards to the apparent viscosity of a 5 % by weight composition of the nanocrystalline cellulose.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the apparent viscosity of a 5 % by weight composition of the nanocrystalline cellulose of about 200 mPa∙s to about 30,000 mPa∙s over the range of shear rates of 0.1 to 100 s-1 taught by Qiao as the apparent viscosity of the nanocrystalline cellulose in the method taught by Jiang ‘932 because it is a suitable apparent viscosity for a 5 % by weight composition of the nanocrystalline cellulose over the range of shear rates of 0.1 to 100 s-1, as taught by Qiao.
	Further, it would have been a simple substitution that would have yielded predictable results.

With respect to claim 1, the modified teachings of Jiang ‘932 do not explicitly teach that the nanocellulose has an apparent viscosity between 8,000 and 22,000 mPa∙s. However, the claimed apparent viscosity range of between 8,000 and 22,000 mPa∙s is obvious over the apparent viscosity range of about 200 mPa∙s to about 30,000 mPa∙s taught by the modified teachings of Jiang ‘932 because they overlap. See MPEP 2144.05.
With respect to claim 3, the modified teachings of Jiang ‘932 do not explicitly teach that the nanocellulose has an apparent viscosity between 10,000 and 20,000 mPa∙s. However, the claimed apparent viscosity range of between 10,000 and 20,000 mPa∙s is obvious over the apparent viscosity range of about 200 mPa∙s to about 30,000 mPa∙s taught by the modified teachings of Jiang ‘932 because they overlap. See MPEP 2144.05.	

	Claim 2: Jiang ‘932 teaches that the aqueous coating is applied in an amount of 0.5 to 5 mg/cm2 (5 to 50 g/m2) based on dry coating composition ([0020], claim 12).

	Claim 6: Jiang ‘932 teaches that the aqueous coating composition can contain just water and the nanocrystalline cellulose ([0018], [0022], [0033]) with a nanocrystalline cellulose concentration of 10 to 30% by weight based on the weight of the coating composition ([0020]). Therefore, the water is present in an amount of 70 to 90% by weight.
	With respect to claim 6, the modified teachings of Jiang ‘932 do not explicitly teach that the composition comprises water in an amount of between 75 and 96% by weight. However, the claimed water concentration of between 75 and 96% by weight is obvious over the water concentration of 70 to 90% by weight taught by Jiang ‘932 because they overlap. See MPEP 2144.05.

	Claim 7: Jiang ‘932 teaches that the aqueous coating composition can contain the nanocrystalline cellulose concentration of 10 to 30% by weight based on the weight of the coating composition ([0020]).
With respect to claim 1, the modified teachings of Jiang ‘932 do not explicitly teach that the nanocellulose is in an amount between 7 to 18% by weight. However, the claimed nanocellulose concentration of between 7 to 18% by weight is obvious over the nanocellulose concentration of 10 to 30% by weight taught by Jiang ‘932 because they overlap. See MPEP 2144.05.

	Claim 8: Jiang ‘932 teaches that the composition can optionally contain alcohol ([0019]), which is anti-microbial.

Claim 10: Jiang ‘932 teaches that the aqueous coating can be applied to only one side of the wood veneer ([0033]).
With respect to claim 10, the modified teachings of Jiang ‘932 do not explicitly teach that the one side of the wood veneer is concave.
However, the claimed method differs from the method taught by the modified teachings of Jiang ‘932 only in the shape of the coated side of the wood veneer, and it has been held that changes in shape are obvious in the absence of evidence that the claimed shape produces new or unexpected results. See MPEP 2144.04.IV.B.

Claim 12: Jiang ‘932 teaches that the drying can be at a temperature of 55°C ([0033]).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. ‘932 in view of Qiao et al.  as applied to claim 1 above, and further in view of Nelson et al. (U.S. Patent Application Publication 2017/0370047, hereafter Nelson ‘047).
Claim 4: The modified teachings of Jiang ‘932 teach the limitations of claim 1, as discussed above. Jiang ‘932 further teaches that the nanocrystalline cellulose can be produced by cellulose hydrolysis using sulfuric acid ([0021]).

With respect to claim 4, the modified teachings of Jiang ‘932 do not explicitly teach that the nanocellulose is enzymatic nanocellulose.
Nelson ‘047 teaches a method of making nanocrystalline cellulose for a coating (abstract, [0134]) comprising cellulose hydrolysis ([0102]). Nelson ‘047 teaches that sulfuric acid and enzymes that hydrolyze cellulose are functional equivalents for the purposes of hydrolyzing the cellulose ([0102]). Both Nelson ‘047 and Jiang ‘932 teach methods which make nanocrystalline cellulose for a coating (‘932, [0021]; ‘047, abstract, [0134]) comprising cellulose hydrolysis (‘932, [0021]; ‘047, [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the enzymes that hydrolyze cellulose taught by Nelson ‘047 for the sulfuric acid used in the method taught by the modified teachings of Jiang ‘932 because sulfuric acid and enzymes that hydrolyze cellulose are functional equivalents for the purposes of hydrolyzing the cellulose, as taught by Nelson ‘047.

Claim 5: The modified teachings of Jiang ‘932 teach the limitations of claim 1, as discussed above. With respect to claim 5, the modified teachings of Jiang ‘932 do not explicitly teach that the nanocellulose comprises lignin at most 10% by weight.
Nelson ‘047 teaches a nanocrystalline cellulose coating (abstract, [0134]). Nelson ‘047 teaches that the amount of lignin in the nanocrystalline cellulose affects the hydrophobicity of the nanocrystalline cellulose ([0122]). Both Nelson ‘047 and Jiang ‘932 teach nanocrystalline cellulose coatings (‘932, abstract; ‘047, abstract, [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of lignin in the nanocrystalline cellulose in the method taught by the modified teachings of Jiang ‘932 because the amount of lignin in the nanocrystalline cellulose affects the hydrophobicity of the nanocrystalline cellulose, as taught by Nelson ‘047. See MPEP 2144.05.II.

Claim(s) 9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. ‘932 in view of Qiao et al. as applied to claim 1 above, and further in view of Kairi et al. (WO 2007/132057 A1, hereafter Kairi ‘057).
Claim 9: The modified teachings of Jiang ‘932 teach the limitations of claim 1, as discussed above. With respect to claim 9, they do not explicitly teach that the wood veneer is rotary peeled wood veneer.
Kairi ‘057 teaches a method for treating wood veneer comprising drying a wood veneer board by applying pressure and heat (abstract). Kairi ‘057 teaches that the using rotary peeled wood veneer as the wood veneer allows for wood panels with larger surface area (p 3 last paragraph). Both Kairi ‘057 and Jiang ‘932 teach methods for treating wood veneer comprising drying a wood veneer board by applying pressure and heat (‘932, [0014], [0033]; ‘057, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rotary peeled wood veneer taught by Kairi ‘057 as the wood veneer used in the method taught by the modified teachings of Jiang ‘932 because using rotary peeled wood veneer as the wood veneer allows for wood panels with larger surface area, as taught by Kairi ‘057.

Claim 13: The modified teachings of Jiang ‘932 teach the limitations of claim 1, as discussed above. With respect to claim 13, they do not explicitly teach that the pressure during drying is between 20 and 500 kPa.
Kairi ‘057 teaches a method for treating wood veneer comprising drying a wood veneer board by applying pressure and heat (abstract). Kairi ‘057 teaches that the pressure during drying can be from 20 kPa to 500 kPa (p 8 first paragraph). Both Kairi ‘057 and Jiang ‘932 teach methods for treating wood veneer comprising drying a wood veneer board by applying pressure and heat (‘932, [0014], [0033]; ‘057, abstract).
The modified teachings of Jiang ‘932 are silent with respect to the amount of pressure applied during drying.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pressure amount of between 20 and 500 kPa taught by Kairi ‘057 as the amount of pressure applied during drying in the method taught by the modified teachings of Jiang ‘932 because it is a suitable amount of pressure to apply during drying wood veneer, as taught by Kairi ‘057.
Further, it would have been a simple substitution that would have yielded predictable results.

Claim 14: The modified teachings of Jiang ‘932 teach the limitations of claim 1, as discussed above. With respect to claim 14, they do not explicitly teach that the drying comprises arranging the sheet between a first belt assembly and a second belt assembly, the first belt assembly comprising a first metal belt and the second belt assembly comprising a second metal belt and at least one porous screen band or a porous surface section between the second metal belt and the wood veneer, the first metal belt being heated to a first temperature and the second metal belt being cooled to a second temperature that is lower than the first temperature; pressing the first belt assembly and the second belt assembly towards each other during the heating and cooling whereupon a compression pressure is applied to the sheet between them from the first metal belt and the screen band or surface section; allowing water separated from the sheet due to the effect of the first temperature to condense into the screen band or into the surface section due to the effect of the second temperature; and removing dried sheet from between the first belt assembly and the second belt assembly.
Kairi ‘057 teaches a method for treating wood veneer sheet comprising drying a wood veneer board by applying pressure and heat (abstract). Kairi ‘057 teaches that the drying can comprise arranging the sheet between a first belt assembly and a second belt assembly (Fig. 1, abstract, claim 1), the first belt assembly comprising a first metal belt and the second belt assembly comprising a second metal belt and at least one porous screen band or a porous surface section between the second metal belt and the wood veneer (Fig. 1, abstract, claim 1), the first metal belt being heated to a first temperature and the second metal belt being cooled to a second temperature that is lower than the first temperature (abstract, claim 1), pressing the first belt assembly and the second belt assembly towards each other during the heating and cooling whereupon a compression pressure is applied to the sheet between them from the first metal belt and the screen band or surface section (Fig. 1, abstract, claim 1), allowing water separated from the sheet due to the effect of the first temperature to condense into the screen band or into the surface section due to the effect of the second temperature (abstract, claim 1), and removing dried sheet from between the first belt assembly and the second belt assembly (Fig. 1, abstract, claim 1). Kairi ‘057 teaches that this drying allows for even drying to a desired moisture content while reducing peeling cracks and changes in the veneer’s volume (p 2 paragraph 2). Both Kairi ‘057 and Jiang ‘932 teach methods for treating wood veneer comprising drying a wood veneer board by applying pressure and heat (‘932, [0014], [0033]; ‘057, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the steps of arranging the sheet between a first belt assembly and a second belt assembly, the first belt assembly comprising a first metal belt and the second belt assembly comprising a second metal belt and at least one porous screen band or a porous surface section between the second metal belt and the wood veneer, the first metal belt being heated to a first temperature and the second metal belt being cooled to a second temperature that is lower than the first temperature, pressing the first belt assembly and the second belt assembly towards each other during the heating and cooling whereupon a compression pressure is applied to the sheet between them from the first metal belt and the screen band or surface section, allowing water separated from the sheet due to the effect of the first temperature to condense into the screen band or into the surface section due to the effect of the second temperature, and removing dried sheet from between the first belt assembly and the second belt assembly taught by Kairi ‘057 as the drying steps in the method taught by the modified teachings of Jiang ‘932 because this drying allows for even drying to a desired moisture content while reducing peeling cracks and changes in the veneer’s volume, as taught by Kairi ‘057.

Claim 15: Jiang ‘932 teaches that the drying can be at a temperature of 55°C ([0033]), which falls within the range of the second temperature.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. ‘932 in view of Qiao et al. as applied to claim 1 above, and further in view of Landry et al. (U.S. Patent Application Publication 2013/0061774, hereafter Landry ‘774).
The modified teachings of Jiang ‘932 teach the limitations of claim 1, as discussed above. With respect to claim 11, they do not explicitly teach that the coating is performed using spray coating, film transfer coating, curtain coating, brush application, roller application, blade coating, or stripe application.
Landry ‘774 teaches a method of coating wood with a coating comprising nanocrystalline cellulose (abstract). Landry ‘774 teaches that the coating containing nanocrystalline cellulose can be applied by spraying ([0042]). Both Landry ‘774 and Jiang ‘932 teach methods of coating wood with a coating comprising nanocrystalline cellulose (‘932, abstract, [0033]; ‘774, abstract).
The modified teachings of Jiang ‘932 are silent with respect to how the nanocrystalline cellulose coating is applied.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the spraying taught by Landry ‘774 as the method of applying the nanocrystalline cellulose coating in the method taught by the modified teachings of Jiang ‘932 because it is a suitable method of applying a coating containing nanocrystalline cellulose, as taught by Landry ‘774.
Further, it would have been a simple substitution that would have yielded predictable results.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gupta et al. (US 2018/0213789) teaches that alcohol is an antimicrobial ([0002]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713